ORDER
PER CURIAM.
We have reviewed the record and petitioner’s opening brief. In this case, the Immigration Judge denied petitioner’s application for cancellation of removal solely on the basis that petitioner did not establish the requisite level of hardship to a qualifying relative.
We conclude that petitioner has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
DISMISSED.